DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 04/03/2020.
Claims 1-15 are currently pending and have been examined.

Claim Objections
Claim 4 is objected to because of the following informalities: Claim 4 contains duplication of the word “the” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 12 recite the limitation "the pathogenic user” in line 6, 8 and 8, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being interpreted as “a pathogenic user”.
Dependent claims 2-7, 9-11, 13-15 inherit the deficiencies of their respective parent claims and are subsequently rejected. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 8-11), and non-transitory computer readable medium (claims 12-15) (Step 1: yes).  
These limitations of Claim 1, 8 and 12, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activity.  For example, but for the “by the computer” language of Claim 1, comparing…the location data of the computing device associated with the pathogenic user against the location data of the other computing devices to determine whether the computing device of the pathogenic user was within a distance of at least one other computing device within a period of time under its broadest reasonable interpretation in the context of this claim encompasses an individual performing a comparison between two sets of data to make a decision as to whether or not the devices were within a distance of each other.  Similarly, the limitation of when at least one other computing device was within the distance of the computing device associated with the pathogenic user, identifying the user associated with the at least one other computing device, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of organizing human activity.  The broadest reasonable interpretation in the context of this claim encompasses an individual identifying another individual whose computing device was within a distance of a computing device associated with a pathogenic user.  Similarly, the limitation notifying the identified user, in the context of the claim, involves an individual telling another individual that they have been within a distance of a computing device associated with a pathogenic user.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual comparing location data of a pathogenic user and other users, determining if the pathogenic user was within a certain distance of the other users, identifying users within that distance, and notifying the identified users. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Claims 8 and 12 recite the same or substantially similar limitations as Claim 1, and the discussion above is equally applicable to Claims 8 and 12. 
claim 5, reciting particular aspects of how capturing the location data of the computing devices, which under its broadest reasonable interpretation, may involve an individual recording the locations of computing devices; Claim 6, reciting particular aspects of voluntarily enrolling the computing device of a user in a tracking service, which involves an individual registering his computing device to participate in a tracking service on his own accord). 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “using the computer” of Claim 1; a processor and memory of Claim 8; a non-transitory computer readable medium of Claim 12 amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0005], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving, using the computer, data indicating one of the users contracted a pathogen” amounts to mere data gathering, recitation of “storing location data of computing devices in a computer, each computing device being associated with a  respective user” amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 9-11, 13-15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving data indicating one of the users contracted a pathogen, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing location data of computing devices in a computer, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claim 5, Claim 7, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves (Step 2B: No)
		Dependent claims 2-7, 9-11, 13-15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hakami (US Publication 20210272702A1) in view of Science Article entitled “Cellphone tracking could help stem the spread of coronavirus. Is privacy the price?” (hereinafter, “Science”).  

Regarding Claim 1, Hakami discloses: 
storing location data of computing devices in a computer, each computing device being associated with a respective user ([0078] “The processor 310 can further be generally configured to implement procedures for detecting likelihood of disease transmission and/or send and/or receive signals from the various user devices. The processor 310 can also collect or receive data regarding each user device (e.g., location data) and/or store or forward the data to another entity (e.g., a medical facility, etc.)”; where [0031] discloses that “user devices” may include “workstations, wireless phones, smart phones, personal digital assistants, desktop computers, laptop computers, tablet computers, handheld computers, smart phones, etc.”); see Provisional at [0029] and [0015]). 
receiving, using the computer, data indicating one of the users contracted a pathogen ([0044] “Once a patient is identified as a source of an airborne disease by checking into a hospital and/or testing positively for the disease (e.g., Patient 0, Device A), the pertinent information relevant for airborne disease transmission analysis from his/her corresponding device, Device A, can be directly transmitted to the server 102 through the communications network 210”; see Provisional at [0021])
comparing, using the computer, the location data of the computing device associated with the pathogenic user against the location data of the other computing devices to determine whether the computing device of the pathogenic user was within a distance of at least one other computing device within a period of time (see [0044]-[0045], [0047]-[0049] which describe determining proximities of various users to patient testing positive to a disease. Specifically, [0047] discloses “Once the pertinent information relevant for disease transmission analysis from the communication devices has been transmitted to server 220, it can be stored in a data storage facility 320. Such information can include, but is not limited to, device serial number, proximity of one device with another, and the time these devices where within a specific distance (range)” see Provisional at [0021]-[0025]); 
when at least one other computing device was within the distance of the computing device associated with the pathogenic user, identifying the user associated with the at least one other computing device (see [0044]-[0045], [0047]-[0049] which describe determining proximities of various users, based on user devices, to a patient testing positive to a disease which may impact their risk of contracting the disease. Specifically, [0048] discloses “For example, as shown in FIG. 2, the processor 310 can determine and identify Person B, Person E, and Person F as individuals with whom Patient 0 (Person A) has come into contact. Further, and based on the information about Person B, Person E and Person F, such as, but not limited to, proximity of device B, device E and device F to Person A (device A), and the time these devices were within a specific distance (range) of the device of Patient 0 (Person A), the processor 310 can determine the probability of airborne disease transmission from Patient 0 (Person A) to Person B, Person E, and Person F, respectively.” see Provisional at [0021]-[0025]; and
notifying the identified user ([0050], “In some embodiments, the system, can automatically contact the individuals, Person B, Person E, or Person F, with the highest probability of transmission to request permission to test these individuals for the specific disease 
	With regard to the “comparing” limitation, Examiner notes that Hakami does not explicitly teach comparing location data to determine whether the computing device of the pathogenic user was within a distance of at least one other user within a period of time.  As shown above, Hakami teaches using device proximity to each other for a specified time point to determine if the device of a pathogenic user was within a distance of at least one other computing device within a period of time.  Science, which is directed to using cellphone tracking to stem the spread of the coronavirus, does teach comparing location data of the computing device with the pathogenic user against the location data of the other computing devices (page 4, “A future iteration of the app, soon to be released, would compare a user's recent locations against the location path of an infected person and alert them of potential contact).  The prior art of Hakami differs from the claim language only by the substitution of comparing location data from different users as taught by Science with using proximity data between users’ devices. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B). 

Regarding Claim 8, Hakami/Science teach the limitations of Claim 1. Claim 8 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 8. The only difference is that Claim 8 also includes the additional limitations of a processor and a memory which are also taught by Hakami at [0079]; see Provisional at [0030])

Regarding Claim 12, Hakami/Science teach the limitations of Claim 1. Claim 12 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 12. The only difference is that Claim 8 also includes a non-transitory computer-readable recording medium included in a computer, which is also taught by Hakami at [0083]; see Provisional at [0034])

Regarding Claims 2, 9, and 13 Hakami/Science teach the limitations of Claims 1, 8 and 12, respectively.  Hakami further discloses the distance is defined according to criteria established by the United States Center for Disease Control ([0047] “The processor 310 can access the data in the data storage facility 320 and use information such as, but not limited to device serial number, proximity, and time within a specific distance (range) to assign a probability of transmission from a potential disease host to individual(s) they may have come into contact with. This probability would be calculated on a disease-by-disease basis and based on guidelines set by public health officials (e.g., CDC, World Health Organization, etc.) that assess the likelihood of transmission. For example, for the novel coronavirus, guidelines from the federal Centers for Disease Control” – proximity/time within a specific distance (range) are used to calculate probability of transmission, probability is based on guidelines set by CDC; see Provisional at [0023]).

Regarding Claims 3, 10, and 14, Hakami/Science teach the limitations of Claims 1, 8 and 12, respectively. Hakami further discloses the distance is less than or equal to six feet from the at least one other computing device ([0047] “for the novel coronavirus, guidelines from the federal Centers for Disease Control and Prevention define “close contact” as anyone who has been within 6 feet of a person infected with the virus for a “prolonged period of time”; see Provisional at [0023]). 

Regarding Claim 5, Hakami/Science teach the limitations of Claim 1. Hakami further discloses: 
capturing the location data of the computing devices ([0078] “The processor 310 can also collect or receive data regarding each user device (e.g., location data) and/or store or forward the data to another entity (e.g., a medical facility, etc.)”; where [0031] discloses that “user devices” may include “workstations, wireless phones, smart phones, personal digital assistants, desktop computers, laptop computers, tablet computers, handheld computers, smart phones, etc.”); see Provisional at [0029] and [0015]).; and
transmitting the captured location data to the computer ([0043] “The devices can be configured such that once connected, they can exchange information relevant for airborne disease transmission analysis, or other analysis that would require information regarding proximity of devices. Such information can include, but is not limited to, device serial number, proximity of one device with another, and the time these devices where within a specific distance (range)” 0 proximity of one device to another reads on “captured location data”; [0044] “Once a patient is identified as a source of an airborne disease by checking into a hospital and/or testing positively for the disease (e.g., Patient 0, Device A), the pertinent information relevant for airborne disease transmission analysis from his/her corresponding device, Device A, can be directly transmitted to the server 102 through the communications network 210”; see Provisional at [0020], [0021])

Regarding Claim 7, Hakami/Science teach the limitations of Claim 1. Hakami further teaches further comprising the step of invoking a location services operation in the computing devices, wherein the location services operation causes the computing device to capture location data ([0078] “The processor 310 can also collect or receive data regarding each user device (e.g., location data); see Provisional at [0029]. Examiner notes that to the extent the Applicant’s specification discloses “invoking a location services operation” and .  

Claims 4, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hakami (US Publication 20210272702A1) in view of Science Article entitled “Cellphone tracking could help stem the spread of coronavirus. Is privacy the price?” (hereinafter, “Science”) further in view of Grunberg (DE102020105542A1)

Regarding Claim 4, 11, and 15, Hakami/Science do not teach the following, but Grunberg, which is directed to a computer-aided procedure for detection of a possible infection such as COVID-19, teaches: wherein the period of time is fourteen days ([0004 “it makes sense to establish contacts to confirmed virus cases up to a maximum of 14 days before the onset of the disease”).
	Hakami discloses a system that stores location data of a users’ computing device, receives data indicating one of the users has contracted a pathogen, compares location data of the pathogenic user against other users, identifies a user associated with a computing device that was within the range of the computing device associated with pathogenic user, and notifies the identified user.  Hakami does teach, at [0047], that information exchanged may include the time when user devices were within a specific range but does not explicitly teach that the time period is 14 days. Grunberg does teach a 14 day time period.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hakami/Science with these teachings of Grunberg, to use a 14 day period of time when considering if a user was within a distance of a pathogenic user, because 14 days is the maximum duration of the incubation period for Covid-19 (Grunberg [0005]-[0006]). 2082970A1
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hakami (US Publication 20210272702A1) in view of Science Article entitled “Cellphone tracking could help stem the spread of coronavirus. Is privacy the price?” (hereinafter, “Science”) further in view of Boss et al (US Publication 20180052970A1). 

Regarding Claim 6, Hakami/Science do not teach the following, but Boss, which is directed to tracking pathogen exposure between individuals using mobile devices, does teach:  
further comprising the step of voluntarily enrolling the computing device of a user in a tracking service offered by an entity operating the computer ([0091] “In another embodiment, the invention provides a method that performs the process steps of the invention on a subscription, advertising, and/or fee basis”; “In this case, the service provider can create, maintain, support, etc., a computer infrastructure that performs the process steps of the invention for one or more customers. In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement, and/or the service provider can receive payment from the sale of advertising content to one or more third parties”). 
Hakami discloses a system that stores location data of a users’ computing device, receives data indicating one of the users has contracted a pathogen, compares location data of the pathogenic user against other users, identifies a user associated with a computing device that was within the range of the computing device associated with pathogenic user, and notifies the identified user, but does not teach that the user may voluntarily enroll in a tracking service.  Boss does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Hakami/Science with these teachings of Boss, to enable users to voluntarily enroll their device in a tracking service offered by the operating entity, with the motivation of using a service provider to create, maintain, and/or 


Conclusion

The following prior art not relied upon is made of record: 
US20150100330A1, which teaches detecting disease outbreaks by receiving location data from a mobile device associated with a user. 
US20170209102A1, which teaches contact tracing based on times and physical locations of individuals.  
US20170206334A1, which teaches proximity tracing methods to detect transmission of an infectious agent between members of a population. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619